Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective
May 22, 2019 (the “Effective Date”), by and between Richard D. Katz, M.D.
(“Executive”) and Liquidia Technologies, Inc., a Delaware corporation (the
“Company”).  Each of the Company and Executive is a “Party” and, collectively,
they are the “Parties.”

 

The Company desires to employ Executive and, in connection with such employment,
to compensate Executive for Executive’s personal services to the Company; and

 

Executive desires to provide personal services to the Company in return for
certain compensation.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the Parties agree to the following:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1                               At-Will Employment.  Executive shall be
employed by the Company on an “at will” basis, meaning either the Company or
Executive may terminate Executive’s employment at any time, with or without
cause or advance notice. Any contrary representations that may have been made to
Executive shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between Executive and the Company on the “at
will” nature of Executive’s employment with the Company, which may be changed
only in an express written agreement signed by Executive and a duly authorized
officer of the Company. Executive’s rights to any compensation following a
termination shall be only as set forth in Section 6.

 

1.2                               Position.  Subject to the terms set forth
herein, the Company agrees to employ Executive in the position of Chief
Financial Officer, and Executive hereby accepts such employment.  Executive will
report to the Chief Executive Officer (“CEO”) and/or such Company officers or
directors designated by the CEO.

 

1.3                               Duties.  Executive shall faithfully perform
all duties of the Company related to the position or positions held by
Executive, including but not limited to all duties set forth in this Agreement
and/or in the Bylaws of the Company related to the position or positions held by
Executive and all additional duties that are reasonably prescribed from time to
time by the CEO or other designated officers or directors of the Company.
Executive shall devote Executive’s full business time and attention to the
performance of Executive’s duties and responsibilities on behalf of the Company
and in furtherance of its best interests.  Executive shall perform Executive’s
duties under this Agreement principally out of the Company’s corporate
headquarters in North Carolina.  In addition, Executive shall make such business
trips at the Company’s expense to such places as may be necessary or advisable
for the efficient operations of the Company.

 

1.4                               Company Policies.  Executive shall comply with
all Company policies, standards, rules and regulations (a “Company Policy” or
collectively, the “Company Policies”) and all applicable government laws,
rules and regulations that are now or hereafter in effect. Executive
acknowledges receipt of copies of all written Company Policies that are in
effect as of the date of this Agreement. Notwithstanding the foregoing, in the
event that the terms of this Agreement differ

 

--------------------------------------------------------------------------------



 

from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

 

2.                                      COMPENSATION.

 

2.1                               Salary.  Executive shall receive a base salary
of $370,000 on an annualized basis, payable subject to standard federal and
state payroll withholding requirements in accordance with the Company’s standard
payroll practices (“Base Salary”).  Executive’s Base Salary may be increased
from time to time by the Board of Directors of the Company (the “Board”).
Notwithstanding anything to the contrary, the Base Salary may be reduced if the
Board determines such reduction is necessary and justified by the financial
condition of the Company and implements an equal percentage reduction in the
base salaries of all of the Company’s executive officers, but in no event will
such reduction be greater than ten percent (10%) of the Base Salary. A reduction
in Executive’s Base Salary in accordance with the immediately preceding sentence
shall not constitute a material diminution in Base Salary as described in
Section 6.4(b) of this Agreement.

 

2.2                               Bonus. During the period Executive is employed
with the Company, Executive shall be eligible to earn a discretionary annual
cash bonus of up to 40% of Base Salary (“Target Award”), subject to review and
adjustment by the Company in its sole discretion, pursuant to the terms of the
Liquidia Technologies, Inc. Annual Cash Bonus Plan, as amended by the Company
from time to time (the “Bonus Plan”), or its successor plan.  Any bonus, if
earned, will be paid to Executive within the time period set forth in the Bonus
Plan.

 

2.3                               LTIP.  Upon employment and subject to approval
of the Compensation Committee of the Board, Executive will receive an incentive
stock option entitling the purchase up to 155,000 shares (the “Option”) of
common stock of the Company (“Common Stock”), with the exercise price per share
of Common Stock underlying the Option equaling the Fair Market Value (as defined
under the Liquidia Technologies, Inc. 2018 Long-Term Incentive Plan (the
“Plan”)) of a share of Common Stock on the date of grant.  The Option shall
(i) be granted under and subject to the terms of the Plan and the form of
incentive stock option grant agreement, and (ii) be subject to the following
vesting schedule: 25% of the grant will become vested and exercisable or
settled, as applicable, on first anniversary of Executive’s start date and the
balance will become vested and exercisable or settled, as applicable, in equal
monthly installments over the following thirty-six (36) months, subject to
Executive’s continuous employment with the Company on each such vesting date.

 

2.4                               Benefits.  Executive will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during Executive’s employment.  All
matters of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan.  The Company reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion.

 

2.5                               Expense Reimbursement.  The Company shall
reimburse Executive for all customary and appropriate business-related expenses
actually incurred and documented in accordance with Company Policy, as in effect
from time to time.  For the avoidance of doubt, to the extent that any
reimbursements payable to Executive are subject to the provisions of Section

 

2

--------------------------------------------------------------------------------



 

409A of the Internal Revenue Code of 1986, as amended (the “Code”): (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

 

3.                                      PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS.  As a condition of employment
with the Company, Executive agrees to execute and abide by a
Confidentiality, Inventions and Non-Competition Agreement (the “Confidential
Information Agreement”), which may be amended by the Parties from time to time
without regard to this Agreement.  The Confidential Information Agreement
contains provisions that are intended by the Parties to survive and do survive
termination of this Agreement.

 

3.1                               Permissible Communications.  Notwithstanding
anything to the contrary in the Confidential Information Agreement, Executive
acknowledges that nothing in the Confidential Information Agreement shall be
construed to prohibit Executive from (a) filing a charge or complaint with, or
participating in any proceeding before, a government agency authorized to
enforce and investigate suspected violations of federal anti-discrimination
laws, labor relations laws, occupational health and safety laws, wage and hour
laws, and such similar state or local laws; (b) reporting possible violations of
federal securities laws to the appropriate government enforcing agency and make
such other disclosures that are expressly protected under such laws, or
(c) responding truthfully to inquiries from, or otherwise cooperating with, any
governmental or regulatory investigation (the activities set forth in clauses
(a) through (c) are collectively referred to as the “Protected Activities”). 
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company;
provided, however, that Executive agrees to take all reasonable precautions to
prevent any unauthorized use or disclosure of any information that may
constitute Proprietary Information under the Confidential Information Agreement
to any parties other than the appropriate government agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement.

 

3.2                               Defend Trade Secrets Act.  Pursuant to the
Defend Trade Secrets Act of 2016, Executive acknowledges that Executive will not
have criminal or civil liability under any Federal or State trade secret law for
the disclosure of a trade secret that (a) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and may use the trade secret information in the court
proceeding, if Executive (x) files any document containing the trade secret
under seal and (y) does not disclose the trade secret, except pursuant to court
order.

 

4.                                      OUTSIDE ACTIVITIES DURING EMPLOYMENT. 
Except with the prior written consent of the Company, which shall not be
unreasonably withheld, Executive will not, while employed by

 

3

--------------------------------------------------------------------------------



 

the Company, undertake or engage in any other employment, occupation or business
enterprise that would interfere with Executive’s responsibilities and the
performance of Executive’s duties hereunder, except for (i) reasonable time
devoted to volunteer services for or on behalf of such religious, educational,
non-profit and/or other charitable organization as Executive may wish to serve,
(ii) reasonable time devoted to activities in the non-profit and business
communities consistent with Executive’s duties, and (iii) such other activities
as may be specifically approved by the Company. This restriction shall not,
however, preclude Executive from owning less than one percent (1%) of the total
outstanding shares of a publicly traded company, or employment or service in any
capacity with Affiliates of the Company.  As used in this Agreement,
“Affiliates” means an entity under common management or control with the
Company.

 

5.                                      NO CONFLICT WITH EXISTING OBLIGATIONS. 
Executive represents that Executive’s performance of all the terms of this
Agreement and as an executive of the Company do not and will not breach any
agreement or obligation of any kind made prior to Executive’s employment by the
Company, including agreements or obligations Executive may have with prior
employers or entities for which Executive has provided services.  Executive has
not entered into, and Executive agrees that Executive will not enter into, any
agreement or obligation, either written or oral, in conflict herewith.

 

6.                                      TERMINATION OF EMPLOYMENT.  The Parties
acknowledge that Executive’s employment relationship with the Company is
at-will.  The provisions in this Section govern the amount of compensation, if
any, to be provided to Executive upon termination of employment and do not alter
this at-will status.

 

6.1                               Termination by the Company Without Cause.

 

(a)                                 The Company shall have the right to
terminate Executive’s employment with the Company pursuant to this Section 6.1
at any time without “Cause” (as defined in Section 6.2(b) below) by giving
notice as described in Section 7.1 of this Agreement.  A termination pursuant to
Sections 6.3 and 6.5 below is not a termination without “Cause” for purposes of
receiving the benefits described in this Section 6.1.

 

(b)                                 If the Company terminates Executive’s
employment at any time without Cause and provided that such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h) a “Separation from Service”), then Executive shall be
entitled to receive the Accrued Obligations (defined below) and, subject to
Executive’s compliance with the obligations in Section 6.1(c) below, then
Executive shall also be entitled to receive (collectively, the “Severance
Benefits”):

 

(i)                                     an amount equal to Executive’s then
current Base Salary for nine (9) months (the “Severance Period”), less all
applicable withholdings and deductions, paid in equal installments beginning on
the Company’s first regularly scheduled payroll date following the Release
Effective Date (as defined in Section 6.1(c) below), with the remaining
installments occurring on the Company’s regularly scheduled payroll dates
thereafter;

 

(ii)                                  an amount equal to the unpaid bonus (if
any) that Executive would have earned pursuant to the Bonus Plan with respect to
any Performance Period (as defined in the

 

4

--------------------------------------------------------------------------------



 

Bonus Plan) completed prior to the termination date but for the employment
requirement set forth in Section 6.3 of the Bonus Plan; and

 

(iii)                               payment of the employer portion of the
premiums required to continue Executive’s group health care coverage under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), provided that Executive timely elects to continue coverage under
COBRA, until the earliest of (A) the close of the Severance Period, (B) the
expiration of Executive’s eligibility for the continuation coverage under COBRA,
or (C) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment (such period from
the termination date through the earliest of (A), (B) or (C), the “COBRA Payment
Period”).  Notwithstanding the foregoing, if at any time the Company determines
in its sole discretion that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code, or
any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of providing the COBRA
premiums, the Company will instead pay Executive on the last day of each
remaining month of the COBRA Payment Period, a fully taxable cash payment equal
to the COBRA premiums for that month, subject to applicable tax withholdings for
the remainder of the COBRA Payment Period, regardless of whether Executive
elects COBRA coverage (the “Special Severance Payment”).  Executive may, but is
not obligated to, use such Special Severance Payment toward the cost of COBRA
premiums. If Executive becomes eligible for coverage under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the COBRA
Payment Period, Executive must immediately notify the Company of such event, and
all payments and obligations under this clause will cease.

 

(c)                                  Executive will be paid all of the Accrued
Obligations on the Company’s first payroll date after Executive’s date of
termination from employment or earlier if required by law.  Executive shall
receive the Severance Benefits pursuant to Section 6.1(b) of this Agreement if:
(i) Executive signs and delivers to the Company an effective, general release of
claims in favor of the Company and its affiliates and representatives, in a form
acceptable to the Company (the “Release”), by the 60th day following the
termination date or such earlier date as set forth in the Release, which cannot
be revoked in whole or part (if applicable) by such date or such earlier date as
set forth in the Release (the date that the Release can no longer be revoked is
referred to as the “Release Effective Date”); (ii) if Executive holds any other
positions with the Company, Executive resigns such position(s) to be effective
no later than the date of Executive’s termination date (or such other date as
requested by the Board);  (iii) Executive returns all Company property in proper
order and condition, reasonable wear and tear excepted, (including, but not
limited to, all books, documents, papers, materials and any other property or
assets relating to the business or affairs of the Company which may be in
Executive’s possession or under his control but excluding copies of records
related to Executive’s compensation from the Company and any equity ownership in
the Company); (iv) Executive complies with all post-termination obligations
under this Agreement and the Confidential Information Agreement; and
(v) Executive complies with the terms of the Release, including without
limitation any non-disparagement and confidentiality provisions contained in the
Release.  To the extent that any Severance Benefits are deferred compensation
under Section 409A of the Code, and are not otherwise exempt from the
application of Section 409A, then, if the period during which Executive may
consider and sign the Release spans two

 

5

--------------------------------------------------------------------------------



 

calendar years, the payment of Severance Benefits will not be made or begin
until the later calendar year.

 

(d)                                 For purposes of this Agreement, “Accrued
Obligations” are (i) Executive’s accrued but unpaid salary through the date of
termination, (ii) any unreimbursed business expenses incurred by Executive
payable in accordance with the Company’s standard expense reimbursement
policies, and (iii) benefits owed to Executive under any qualified retirement
plan or health and welfare benefit plan in which Executive was a participant in
accordance with applicable law and the provisions of such plan.

 

(e)                                  The Severance Benefits provided to
Executive pursuant to this Section 6.1 is in lieu of, and not in addition to,
any benefits to which Executive may otherwise be entitled under any Company
severance plan, policy or program.

 

(f)                                   Any damages caused by the termination of
Executive’s employment without Cause would be difficult to ascertain; therefore,
the Severance Benefits for which Executive is eligible pursuant to
Section 6.1(b) above in exchange for the Release is agreed to by the Parties as
liquidated damages, to serve as full compensation, and not a penalty.

 

6.2                               Termination by the Company for Cause.

 

(a)                                 Subject to Section 6.2(c) below, the Company
shall have the right to terminate Executive’s employment with the Company at any
time for Cause by giving notice as described in Section 7.1 of this Agreement.

 

(b)                                 “Cause” for termination shall mean that the
Company has determined in its sole discretion that Executive has engaged in any
of the following: (i) any material breach of the terms of this Agreement by
Executive, or the willful failure of Executive to diligently and properly
perform Executive’s material duties for the Company; (ii) Executive’s
misappropriation or unauthorized use of the Company’s tangible or intangible
property that causes or is likely to cause material harm to the Company or its
reputation, or material breach of the Confidential Information Agreement or any
other similar agreement regarding confidentiality, intellectual property rights,
non-competition or non-solicitation; (iii) any material failure to comply with
the Company Policies or any other policies and/or directives of the Board;
(iv) Executive’s use of illegal drugs or any illegal substance, or Executive’s
use of alcohol in any manner that materially interferes with the performance of
Executive’s duties under this Agreement; (v) any (A) dishonest or illegal action
(including, without limitation, embezzlement) by Executive, or (B) other action,
whether or not dishonest or illegal, by Executive, in either case which is
materially detrimental to the interest and well-being of the Company, including,
without limitation, harm to its reputation; (vi) Executive’s failure to fully
disclose any material conflict of interest Executive may have with the Company
in a transaction between the Company and any third party which is materially
detrimental to the interest and well-being of the Company; (vii) any adverse
action or omission by Executive which would be required to be disclosed pursuant
to public securities laws or which would limit the ability of the Company or any
entity affiliated with the Company to sell securities under any Federal or state
law or which would disqualify the Company or any affiliated entity from any
exemption otherwise available to it; or (viii) become prohibited by law or any
order from any regulatory body or governmental body from being an employee or
director of any company, firm or entity; provided,

 

6

--------------------------------------------------------------------------------



 

however, that prior to any termination of Executive for “Cause,” if the grounds
for such Cause are reasonably capable of cure by Executive, the Company shall
provide Executive with written notice of the grounds for Cause and provide
Executive with ten (10) business days in which to cure such Cause.

 

(c)                                  In the event Executive’s employment is
terminated at any time for Cause, Executive will not receive Severance Benefits
or any other severance compensation or benefits, except that, pursuant to the
Company’s standard payroll policies, the Company shall pay to Executive the
Accrued Obligations.

 

6.3                               Resignation by Executive.

 

(a)                                 Executive may resign from Executive’s
employment with the Company at any time by giving notice as described in
Section 7.1.

 

(b)                                 In the event Executive resigns from
Executive’s employment with the Company for any reason (other than a resignation
for Good Reason as described in Section 6.4 below), Executive will not receive
Severance Benefits or any other severance compensation or benefits, except that,
pursuant to the Company’s standard payroll policies, the Company shall pay to
Executive the Accrued Obligations.

 

6.4                               Resignation by Executive for Good Reason.

 

(a)                                 Provided Executive has not previously been
notified of the Company’s intention to terminate Executive’s employment,
Executive may resign from employment with the Company for Good Reason (as
defined in Section 6.4(b) below).

 

(b)                                 “Good Reason” for resignation shall mean the
occurrence of any of the following without Executive’s prior consent:  (i) a
material diminution in Executive’s authority, duties or responsibilities; (ii) a
material diminution in Executive’s Base Salary; (iii) a requirement that
Executive report to an employee other than the CEO; (iv) Executive’s principal
place of employment is relocated by more than fifty (50) miles from the
Company’s present location in Research Triangle Park, North Carolina; or (v) the
Company materially breaches its obligations under this Agreement.  In addition
to any requirements set forth above, in order for any of the above events to
constitute “Good Reason,” Executive must (X) inform the Company of the existence
of the event within sixty (60) days of the initial existence of the event, after
which date the Company shall have no less than thirty (30) days to cure the
event which otherwise would constitute “Good Reason” hereunder and (Y) Executive
must terminate his employment with the Company for such “Good Reason” no later
than ninety (90) days after the initial existence of the event which prompted
Executive’s termination. Any actions taken by the Company to accommodate a
disability of Executive or pursuant to the Family and Medical Leave Act shall
not be a Good Reason for purposes of this Agreement.

 

(c)                                  In the event Executive resigns from
Executive’s employment for Good Reason, and provided that such termination
constitutes a Separation from Service, then subject to Executive’s compliance
with the obligations in Section 6.1(c) above, Executive shall be eligible to
receive the same Severance Benefits as described in Section 6.1 and on the same
terms and conditions set forth in Section 6.1(c) and Section 6.1(e) as if
Executive had been terminated by the

 

7

--------------------------------------------------------------------------------



 

Company without Cause.

 

(d)                                 Any damages caused by the termination of
Executive’s employment for Good Reason would be difficult to ascertain;
therefore, the Severance Benefits for which Executive is eligible pursuant to
Section 6.1(b) above in exchange for the Release is agreed to by the Parties as
liquidated damages, to serve as full compensation, and not a penalty.

 

6.5                               Termination by Virtue of Death or Disability
of Executive.

 

(a)                                 In the event of Executive’s death while
employed pursuant to this Agreement, all obligations of the Parties hereunder
shall terminate immediately, and the Company shall, pursuant to the Company’s
standard payroll policies, pay to Executive’s legal representatives all Accrued
Obligations.

 

(b)                                 Subject to applicable state and federal law,
the Company shall at all times have the right, upon written notice to Executive,
to terminate this Agreement based on Executive’s Disability.  Termination by the
Company of Executive’s employment based on “Disability” shall mean termination
because a qualified medical doctor mutually acceptable to the Company and
Executive or Executive’s personal representative has certified in writing that:
(A) Executive is unable, because of a medically determinable physical or mental
disability, to perform the essential functions of Executive’s job, with or
without a reasonable accommodation, for more than one hundred and eighty (180)
calendar days measured from the last full day of work; or (B) by reason of
mental or physical disability, it is unlikely that Executive will be able,
within one hundred and eighty (180) calendar days, to resume the essential
functions of Executive’s job, with or without a reasonable accommodation, and to
otherwise discharge Executive’s duties under this Agreement.  This definition
shall be interpreted and applied consistent with the Americans with Disabilities
Act, the Family and Medical Leave Act, and other applicable law. In the event
Executive’s employment is terminated based on Executive’s Disability, Executive
will not receive Severance Benefits or any other severance compensation or
benefit, except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Executive the Accrued Obligations.

 

6.6                               Change in Control Benefits.  In the event the
Company (or any surviving or acquiring corporation) terminates Executive’s
employment without Cause or Executive resigns for Good Reason within twelve (12)
months following the effective date of a Change in Control (as defined under the
Plan), then Executive shall be entitled to the Accrued Obligations and, provided
that Executive complies with the obligations in Section 6.1(c) of this Agreement
(including the requirement to provide an effective Release), Executive shall be
eligible to receive the same Severance Benefits as described in
Section 6.1(b) and on the same conditions as if Executive had been terminated by
the Company without Cause; provided, however, that (a) the Severance Period
shall be increased to twelve (12) months; (b) the bonus set forth in
Section 6.1(b)(ii) shall instead be payable at the Target Amount; and (c) in the
event that Executive’s outstanding equity as of the closing of the Change in
Control is assumed or continued (in accordance with its terms) by the surviving
entity in a Change in Control, then 100% of the unvested portion of such equity
shall become vested.

 

8

--------------------------------------------------------------------------------



 

6.7                               Cooperation With Company After Termination of
Employment.  Following termination of Executive’s employment for any reason and
for a period of one (1) year thereafter, Executive agrees to cooperate (a) with
the Company in (i) the defense of any legal matter involving any matter that
arose during Executive’s employment with the Company, and (ii) all matters
relating to the winding up of Executive’s pending work and the orderly transfer
of any such pending work to such other employees as may be designated by the
Company; and (b) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding pertaining to the
Company.  The Company will reimburse Executive for any reasonable travel and out
of pocket expenses incurred by Executive in providing such cooperation.  The
Company will also pay Executive a per diem amount equal to Executive’s Base
Salary as of the date of termination divided by two hundred and thirty (230) for
each day or partial day that Executive devotes to fulfilling his obligation to
cooperate under this Section 6.7, unless Executive is then receiving continued
payment of his Base Salary under 6.1(b)(ii), above.   Following termination of
Executive’s employment for any reason, and in the event of a failure by
Executive (following reasonable efforts by the Company to secure his voluntary
cooperation) to resign from any position as officer or director of the Company,
with such resignation to be effective no later than the date of Executive’s
termination date (or such other date as requested by the Board), the Company is
hereby irrevocably authorized to appoint its then-current Chief Executive
Officer  to act in Executive’s name and on his behalf to execute any documents
and to do all things reasonably necessary to effect such resignation.  Further,
Executive shall not, at any time after termination of Executive’s employment for
any reason, represent himself as being an agent or representative of the
Company, unless expressly authorized in a written agreement executed by an
authorized officer of the Company.

 

6.8                               Application of Section 409A.

 

(a)                                 It is intended that all of the severance
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement will be construed in a
manner that complies with Section 409A.  If not so exempt, this Agreement (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms.

 

(b)                                 The preceding provisions shall not be
construed as a guarantee by the Company of any particular tax effect to
Executive under this Agreement. The Company shall not be liable to Executive for
any payment made under this Agreement which is determined to result in an
additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment as an amount includible in gross income under
Section 409A.

 

(c)                                  No severance payments will be made under
this Agreement unless Executive’s termination of employment constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)).

 

(d)                                 For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment

 

9

--------------------------------------------------------------------------------



 

payments under this Agreement (whether severance payments or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment.

 

(e)                                  If the Company determines that the
severance benefits provided under this Agreement constitutes “deferred
compensation” under Section 409A and if Executive is a “specified employee” of
the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code at
the time of Executive’s Separation from Service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefits will be delayed as follows:
on the earlier to occur of (i) the date that is six months and one day after
Executive’s Separation from Service, and (ii) the date of Executive’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company will
(1) pay to Executive a lump sum amount equal to the sum of the Severance
Benefits that Executive would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payment of the Severance
Benefits had not been delayed pursuant to this Section 6.8, and (2) commence
paying the balance of the Severance Benefits in accordance with the applicable
payment schedule set forth in Section 6.1. No interest shall be due on any
amounts deferred pursuant to this Section 6.8.

 

6.9                               Parachute Payments.

 

(a)                                 Notwithstanding any other provisions of this
Agreement to the contrary, in the event that it shall be determined that any
payment or distribution to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”) would be nondeductible by the Company for Federal
income tax purposes because of Section 280G of the Code, the Company shall
reduce the aggregate present value of the Payments under this Agreement to the
Reduced Amount (as defined below) if, and only if, reducing the Payments under
this Agreement will provide Executive with a greater net after-tax amount than
would be the case if no such reduction was made, taking into account the
applicable federal, state, local and foreign income, employment and other taxes,
including the excise tax imposed by Section 4999 of the Code.  If a reduction in
the Payments is necessary, such reduction shall occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to Executive. Within
any such category of payments and benefits (that is, clauses (1), (2), (3) or
(4) of this Section 6.9(a)), a reduction shall occur first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and then with respect to amounts that are.  The “Reduced Amount”
shall be an amount expressed in present value that maximizes the aggregate
present value of Payments under this Agreement without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code.

 

(b)                                 All determinations to be made under this
Section 6.9 shall be made at the Company’s expense by a firm of certified public
accountants of national standing selected by the Company (the “Accounting Firm”)
which may be the firm regularly auditing the financial statements of the
Company.  The Company and Executive shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably require in order
to make a determination under this Section.  To the extent requested by
Executive, the Company shall

 

10

--------------------------------------------------------------------------------



 

cooperate with Executive in good faith in valuing, and the Accounting Firm shall
value, services to be provided by Executive (including refraining from
performing services pursuant to a covenant not to compete) before, on or after
the date of the transaction which cause the application of Section 280G of the
Code such that payments in respect of such services may be considered to be
“reasonable compensation” within the meaning of the regulations under
Section 280G of the Code.  In making its determinations hereunder, the
Accounting Firm shall apply reasonable, good faith interpretations regarding the
applicability of Section 280G and Section 4999, along with any other applicable
portions of the Code or other tax laws.  The Accounting Firm shall make all
determinations required to be made under this Section and shall provide detailed
supporting calculations to the Company and Executive within 30 days after the
Termination Date or such earlier time as is requested by the Company, and
provide an opinion to Executive that he or she has substantial authority not to
report any excise tax on his or her Federal income tax return with respect to
any Payments.  Any such determination by the Accounting Firm shall be binding
upon the Company and Executive.  Subject to Sections 6.1(c) and 6.9, within five
business days thereafter, the Company shall pay to or distribute to or for the
benefit of Executive such amounts as are then due to Executive under this
Agreement.

 

(c)                                  As a result of the uncertainty in the
application of Section 280G of the Code at the time of the initial determination
by the Accounting Firm or the Company hereunder, it is possible that Payments,
as the case may be, will have been made by the Company which should not have
been made (“Overpayment”) or that additional Payments, as the case may be, which
will not have been made by the Company could have been made (“Underpayment”), in
each case, consistent with the calculations required to be made hereunder. In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against Executive which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, promptly on notice and demand Executive shall repay to the Company
any such Overpayment paid or distributed by the Company to or for the benefit of
Executive together with interest at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that no such amount shall
be payable by Executive to the Company if and to the extent such payment would
not either reduce the amount on which Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.

 

7.                                      GENERAL PROVISIONS.

 

7.1                               Notices.  Any notices required hereunder to be
in writing shall be deemed effectively given: (a) upon personal delivery to the
Party to be notified, (b) when sent by electronic mail or confirmed facsimile if
sent during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll, or at such other address
as the Company or Executive may designate by ten (10) days advance written
notice to the other.

 

11

--------------------------------------------------------------------------------



 

7.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

7.3                               Survival.  Provisions of this Agreement which
by their terms must survive the termination of this Agreement in order to
effectuate the intent of the Parties will survive any such termination, whether
by expiration of the term, termination of Executive’s employment, or otherwise,
for such period as may be appropriate under the circumstances.

 

7.4                               Waiver.  If either Party should waive any
breach of any provisions of this Agreement, it shall not thereby be deemed to
have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

7.5                               Complete Agreement.  This Agreement
constitutes the entire agreement between Executive and the Company with regard
to the subject matter hereof.  This Agreement is the complete, final, and
exclusive embodiment of their agreement with regard to this subject matter and
supersedes any prior oral discussions or written communications and agreements. 
This Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in writing signed by Executive and an authorized officer of the
Company, subject to the approval of the Board, its compensation committee or (if
necessary) the stockholders of the Company.  The Parties have entered into a
separate Confidential Information Agreement and have entered or may enter into
separate agreements related to equity.  These separate agreements govern other
aspects of the relationship between the Parties, have or may have provisions
that survive termination of Executive’s employment under this Agreement, may be
amended or superseded by the Parties without regard to this Agreement and are
enforceable according to their terms without regard to the enforcement provision
of this Agreement.

 

7.6                               Headings.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

7.7                               Successors and Assigns.  The Company shall
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any company or other entity with or into which the Company may
hereafter merge or consolidate or to which the Company may transfer all or
substantially all of its assets, if in any such case said Company or other
entity shall by operation of law or expressly in writing assume all obligations
of the Company hereunder as fully as if it had been originally made a Party, but
may not otherwise assign this Agreement or its rights and obligations
hereunder.  Executive may not assign or transfer this Agreement or any rights or
obligations hereunder, other than to Executive’s estate upon death.

 

7.8                               Withholding.  All amounts payable hereunder
shall be subject to applicable tax withholding.

 

12

--------------------------------------------------------------------------------



 

7.9                               Choice of Law.  This Agreement in all respects
shall be governed by and interpreted in accordance with the laws of the State of
North Carolina, both procedural and substantive, without regard to conflicts of
law, except to the extent that federal laws and regulations preempt otherwise
applicable law.

 

7.10                        Mandatory Mediation.   Prior to and as a condition
of either Party’s filing suit in state or federal court, the Parties shall
engage in a mediated settlement conference in accordance with the North Carolina
Superior Court Rules Implementing Statewide Mediation.  The Parties shall
mediate in good faith until settlement is reached or an impasse is declared by
the mediator.

 

7.11                        Jurisdiction.  Each Party hereby irrevocably submits
to the exclusive jurisdiction of the United States District Court located in
Wake County, North Carolina, or any state court located within such state, in
respect of any claim relating to this Agreement or Executive’s employment with
the Company, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that said Party is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such courts. 
Any appellate proceedings shall take place in the appropriate courts having
appellate jurisdiction over the courts set forth in this Section.

 

7.12                        Counterparts.  This Agreement may be executed in
separate counterparts, any one of which need not contain signatures of more than
one Party, but all of which taken together will constitute one and the same
Agreement.  Facsimile signatures and signatures transmitted by PDF shall be
equivalent to original signatures.

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

 

LIQUIDIA TECHNOLOGIES, INC.

 

 

 

By:

/s/ Neal Fowler

 

 

Name:

Neal Fowler

 

 

Title:

Chief Executive Officer

 

 

 

Executive:

 

 

 

/s/ Richard D. Katz, M.D.

 

Richard D. Katz, M.D.

 

14

--------------------------------------------------------------------------------



 

Exhibit A

 

CONFIDENTIALITY, INVENTIONS AND NON-COMPETITION AGREEMENT

 

A-1

--------------------------------------------------------------------------------